DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "one surface”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20170231846 issued to Farrington.

Regarding claim 1,
	Farrington discloses a smart sling device: (Farrington: FIG. 4A) comprising: a body; (Farrington: FIG. 4A (412) a support rod installed at the body; (Farrington: FIG. 4A (428)) and a sling member installed at the support rod and inserted under a patient to support the patient therebelow (Farrington: FIG. 1C (100) which is incorporated into FIG. 4A (406) see [0054] “In FIG. 4A, each appendage includes an reversible membrane 406 within a hollow member 412 and connected to a support 420” see also FIGS. 3A-3C and 6B which show how the device supports a patient and lastly [0054] “FIGS. 4A-4B show an embodiment in which multiple appendages 430 may be simultaneously inserted beneath an object.”) wherein the sling member includes: an expanding unit (Farrington: [0042] “The mechanism for increasing and decreasing pressure in canister 102 may be solenoid actuated valves which control the release of gas from a pressurized gas source such as one or more disposable CO.sub.2 cartridges, bottled gas, a portable air compressor, centrally supplied hospital instrument air, or other suitable source.” Wherein 106 or otherwise 406 is configured to expand see FIG. 4B via canister 102) having an accommodation space for accommodating air within the expanding unit expanding due to a pneumatic pressure generated by the accommodated air to support the patient therebelow; (Farrington: FIG. 1C (108) see also [0042] “Fluid under pressure expands and contracts within space 108 that is defined by canister 102 and an inner surface of membrane 106 when sealed to the mouth of canister 102.”) and an expansion limiting unit installed at the expanding unit to limit expansion of the expanding unit in one direction. (Farrington: FIG. 4A (429) wherein (406) is connected to the expansion limiting unit via 412 and 420 to limit the expansion of the expanding unit in one direction)

Regarding claim 3,
	 Farrington discloses the smart sling device according to claim 1, wherein the expansion limiting unit is installed at the expanding unit in a direction intersecting with the one direction. (Farrington: FIG. 4A (429) is installed in a direction that intersects with the one direction in which the expanding unit expands)

Regarding claim 6,
	 Farrington discloses the smart sling device according to claim 3, wherein the expansion limiting unit is installed at a side surface of the expanding unit that is connected to the one surface. (Farrington: FIG. 4A (429) is installed in a side surface of the expanding unit via (412) and (420) which is connected to the one direction)



claim 7,
	Farrington discloses the smart sling device according to claim 1, wherein the expanding unit has first and second portions formed at a front side thereof to convexly protrude in an expanding direction. (Farrington: FIG. 1B (110) wherein the examiner interprets the first portion as the top part and the examiner interprets the second portion as the bottom part which both portion convexly protrude in an expanding direction)

Regarding claim 8,
	Farrington discloses the smart sling device according to claim 1, wherein a tension transmission member is installed inside the expanding unit to generate a tension so as to lift the patient after the expanding unit completely expands. (Farrington: FIG. 4B (420) wherein the support may be interpreted as a tension transmission member since it is meant to be placed underneath an object)

Regarding claim 9,
	Farrington discloses the smart sling device according to claim 1, wherein a tension transmission member is installed at an outer side of the expanding unit so that the tension transmission member applies a tension to the expanding unit when the expanding unit expands. (Farrington: FIG. 4A (420) may be interpreted as a transmission member and is installed at an outer side of the expanding unit (406) in the beginning stages before expansion)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170231846 issued to Farrington in view of Chinese Publication No. 109549804 issued to Emerson.

Regarding claim 1,
	Farrington discloses a smart sling device: (Farrington: FIG. 4A) comprising: a body; (Farrington: FIG. 4A (412) a support rod installed at the body; (Farrington: FIG. 4A (428)) and a sling member installed at the support rod and inserted under a patient to support the patient therebelow (Farrington: FIG. 1C (100) which is incorporated into FIG. 4A (406) see [0054] “In FIG. 4A, each appendage includes an eversible membrane 406 within a hollow wherein the sling member includes: an expanding unit (Farrington: [0042] “The mechanism for increasing and decreasing pressure in canister 102 may be solenoid actuated valves which control the release of gas from a pressurized gas source such as one or more disposable CO.sub.2 cartridges, bottled gas, a portable air compressor, centrally supplied hospital instrument air, or other suitable source.” Wherein 106 or otherwise 406 is configured to expand see FIG. 4B via canister 102) having an accommodation space for accommodating air within the expanding unit expanding due to a pneumatic pressure generated by the accommodated air to support the patient therebelow; (Farrington: FIG. 1C (108) see also [0042] “Fluid under pressure expands and contracts within space 108 that is defined by canister 102 and an inner surface of membrane 106 when sealed to the mouth of canister 102.”)
	Farrington does not appear to disclose and an expansion limiting unit installed at the expanding unit to limit expansion of the expanding unit in one direction.
	However, Emerson discloses and an expansion limiting unit (FIG. 1A (160)) installed at the expanding unit to limit expansion of the expanding unit in one direction. (The baffled of Emerson would inherently limit expansion of expanding unit (100) in one direction.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Farrington to have an expansion limiting unit installed as taught by Emerson in order to control which direction the expanding unit expands and prevent the ballooning of the device of Farrington thereby decreasing the likelihood of ripping and tearing of the device of Farrington 

Regarding claim 2,
	The Farrington/Emerson combination discloses the smart sling device according to claim 1, wherein two support rods are provided so that the expanding unit is installed at one support rod and expands toward the other support rod by the pneumatic pressure. (Farrington: FIG. 4a (428, 429) see also FIG. 4B see how expanding unit (406) expands towards the support rod (429))

Regarding claim 3,
	The Farrington/Emerson combination discloses the smart sling device according to claim 1, wherein the expansion limiting unit is installed at the expanding unit in a direction intersecting with the one direction. (Emerson: FIG. 1A (160) see how the baffles are installed in a direction that would otherwise intersect with the one direction in which the expanding unit of Farrington expands.)

Regarding claim 4,
	The Farrington/Emerson combination discloses the smart sling device according to claim 3, wherein the expansion limiting unit is provided in plural, and the plurality of expansion limiting units are installed at the expanding unit parallel with each other. (Emerson: FIG. 1A (160) see how there are more than one baffles that are aligned in the same direction parallel to one another)


Regarding claim 5,
	The Farrington/Emerson combination discloses the smart sling device according to claim 3, wherein the expansion limiting unit is respectively installed at one surface of the expanding unit that is contactable with the patient (Emerson: FIG. 1A (160)) and the other surface thereof opposite to the one surface (Emerson: FIG. 2 (160) see how 160 runs through both surfaces one opposite of the other) with the accommodation space being interposed between. (Farrington: FIG. 1C (108) see how the accommodation space is interposed between the two surfaces)

Regarding claim 6,
	The Farrington/Emerson combination discloses the smart sling device according to claim 3, wherein the expansion limiting unit is installed at a side surface of the expanding unit that is connected to the one surface. (The combination of both Emerson and Farrington read on this limitation since Emerson: FIG. 1A (160) shows the expanding limiting unit installed at a side surface of the expanding unit (100) of Emerson and Farrington discloses that the Expanding unit (106) or (406) expands in one direction and is connected to the canister (102))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/2/2022